EXHIBIT 2 FIRSTSERVICE CORPORATION CONSOLIDATED FINANCIAL STATEMENTS Year ended December 31, 2012 FIRSTSERVICE CORPORATION MANAGEMENT’S REPORT MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS The accompanying consolidated financial statements and management discussion and analysis (“MD&A”) of FirstService Corporation (the “Company”) and all information in this annual report are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared by management in accordance with accounting principles generally accepted in the United States of America using the best estimates and judgments of management, where appropriate.The most significant of these accounting principles are set out in Note 2 to the consolidated financial statements. Management has prepared the financial information presented elsewhere in this annual report and has ensured that it is consistent with the consolidated financial statements. The MD&A has been prepared in accordance with National Instrument 51-102 of the Canadian Securities Administrators, taking into consideration other relevant guidance, including Regulation S-K of the US Securities and Exchange Commission. The Board of Directors of the Company has an Audit Committee consisting of three independent directors.The Audit Committee meets regularly to review with management and the independent auditors any significant accounting, internal control, auditing and financial reporting matters. These consolidated financial statements have been audited by PricewaterhouseCoopers LLP, which have been appointed as the independent registered public accounting firm of the Company by the shareholders.Their report outlines the scope of their examination and opinion on the consolidated financial statements. As auditors, PricewaterhouseCoopers LLP have full and independent access to the Audit Committee to discuss their findings. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company.Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of its effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has excluded five individually insignificant entities acquired by the Company during the last fiscal period from its assessment of internal control over financial reporting as at December 31, 2012.The total assets and total revenues of the five individually insignificant controlled entities represent 4.0%and 3.5%, respectively, of the related consolidated financial statement amounts as at and for the year ended December 31, 2012. Management has assessed the effectiveness of the Company’s internal control over financial reporting as at December 31, 2012, based on the criteria set forth in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management has concluded that, as at December 31, 2012, the Company’s internal control over financial reporting was effective. The effectiveness of the Company's internal control over financial reporting as at December 31, 2012, has been audited by PricewaterhouseCoopers LLP, the Company’s independent registered public accounting firmas stated in their report which appears herein. /s/ Jay S. Hennick Chief Executive Officer /s/ John B. Friedrichsen Chief Financial Officer February 22, 2013 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of FirstService Corporation We have audited the accompanying consolidated balance sheets of FirstService Corporation and its subsidiaries as of December 31, 2012 and December 31, 2011 and the related consolidated statement of (loss) earnings, consolidated statement of comprehensive earnings, consolidated statements of shareholders’ equity and consolidated statement of cash flows for each of the years in the three-year period ended December 31, 2012. We also have audited FirstService Corporation and its subsidiaries’ internal control over financial reporting as of December 31 2012, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the company’s internal control over financial reporting based on our audits, which were integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall consolidated financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. As described in Management’s Report on Internal Control over Financial Reporting, management has excluded five entities from its assessment of internal control over financial reporting as of December 31, 2012 because these entities were acquired by FirstService Corporation in purchase business combinations during 2012. We have also excluded these entities acquired by FirstService Corporation from our audit of internal control over financial reporting.The total assets and total revenues of these majority owned entities represent 4.0% and 3.5%, respectively, of the related consolidated financial statement amounts as of and for the year ended December 31, 2012. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of FirstService Corporation and its subsidiaries as of December 31, 2012 and December 31, 2011 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, FirstService Corporation maintained, in all material respects, effective internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control - Integrated Framework issued by COSO. /s/ PricewaterhouseCoopers LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada February 22, 2013 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF (LOSS) EARNINGS (in thousands of US dollars, except per share amounts) Years ended December 31 Revenues $ $ $ Cost of revenues (exclusive of depreciation and amortization shown below) Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 4) ) Operating earnings Interest expense Interest income ) ) ) Other (income) expense, net (note 5) ) Earnings before income tax Income tax (note 15) ) Net earnings Non-controlling interest share of earnings (note 12) Non-controlling interest redemption increment (note 12) Net earnings attributable to Company Preferred share dividends Net (loss) earnings attributable to common shareholders $ ) $ $ Net (loss) earnings per common share (note 16) Basic $ ) $ $ Diluted $ ) $ $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (in thousands of US dollars) Years ended December 31 Net earnings $ $ $ Foreign currency translation gain (loss) ) Reclassification to earnings of other comprehensive income on investment (note 4) - - Comprehensive earnings Less: Comprehensive earnings attributable to non-controlling shareholders Comprehensive earnings attributable to Company The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands of US dollars) As at December 31 Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $22,357 (December 31, 2011 - $19,700) Income tax recoverable Inventories (note 6) Prepaid expenses and other current assets Deferred income tax (note 15) Other receivables Other assets (note 7) Fixed assets (note 8) Deferred income tax (note 15) Intangible assets (note 9) Goodwill (note 10) $ $ Liabilities and shareholders' equity Current liabilities Accounts payable $ $ Accrued liabilities (note 6) Income tax payable Unearned revenues Long-term debt - current (note 11) Deferred income tax (note 15) Long-term debt - non-current (note 11) Convertible debentures (note 11) Contingent acquisition consideration (note 18) Other liabilities Deferred income tax (note 15) Non-controlling interests (note 12) Shareholders' equity Preferred shares (note 13) Common shares (note 13) Contributed surplus Deficit ) ) Accumulated other comprehensive earnings $ $ Commitments and contingencies (notes 13 and 19) The accompanying notes are an integral part of these financial statements. On behalf of the Board of Directors, /s/Bernard I. Ghert /s/Jay S. Hennick Director Director FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (in thousands of US dollars, except share information) Preferred shares Common shares Accumulated Issued and Issued and other Total outstanding outstanding Contributed comprehensive shareholders' shares Amount shares Amount surplus Deficit earnings equity Balance, December 31, 2009 $ ) $ $ Comprehensive earnings: Net earnings - Other comprehensive earnings - Other comprehensive earnings attributable to NCI - ) ) NCI share of earnings - ) - ) NCI redemption increment - ) - ) Subsidiaries’ equity transactions - ) - - ) Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - Tax benefit on options exercised - 63 - - 63 Issued for purchase of NCI - Preferred Shares: Dividends (note 13) - ) - ) Balance, December 31, 2010 ) Comprehensive earnings: Net earnings - Other comprehensive earnings - ) ) Other comprehensive earnings attributable to NCI - NCI share of earnings - ) - ) NCI redemption increment - ) - ) Subsidiaries’ equity transactions - Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - Tax benefit on options exercised - Purchased for cancellation - - ) ) - ) - ) Preferred Shares: Purchased for cancellation ) ) - ) Dividends (note 13) - ) - ) Balance, December 31, 2011 $ ) $ $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (in thousands of US dollars, except share information) Preferred shares Common shares Accumulated Issued and Issued and other Total outstanding outstanding Contributed comprehensive shareholders' shares Amount shares Amount surplus Deficit earnings equity Balance, December 31, 2011 $ ) $ $ Comprehensive earnings: Net earnings - Other comprehensive earnings - Other comprehensive earnings attributable to NCI - NCI share of earnings - ) - ) NCI redemption increment - ) - ) Subsidiaries’ equity transactions - Subordinate Voting Shares: Stock option expense - Stock options exercised - - ) - - Tax benefit on options exercised - Purchased for cancellation - - ) ) - ) - ) Preferred Shares: Purchased for cancellation ) ) - - - ) - ) Dividends (note 13) - ) - ) Balance, December 31, 2012 $ ) $ $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of US dollars) Years ended December 31 Cash provided by (used in) Operating activities Net earnings $ $ $ Items not affecting cash: Depreciation and amortization Deferred income tax ) ) ) (Earnings) loss from equity method investments ) Stock option expense Other ) Incremental tax benefit on stock options exercised ) ) ) Changes in non-cash working capital: Accounts receivable ) ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued liabilities ) Income tax payable ) ) Unearned revenues 48 ) Other liabilities ) Net cash provided by operating activities Investing activities Acquisitions of businesses, net of cash acquired (note 3) Purchases of fixed assets ) ) ) Changes in restricted cash ) Other investing activities Net cash used in investing activities ) ) ) Financing activities Increase in long-term debt Repayment of long-term debt ) ) ) Financing fees paid ) - ) Purchases of non-controlling interests ) ) ) Sale of interests in subsidiaries to non-controlling interests Contingent acquisition consideration paid ) ) ) Proceeds received on exercise of stock options Incremental tax benefit on stock options exercised 63 Dividends paid to preferred shareholders ) ) ) Distributions paid to non-controlling interests ) ) ) Repurchases of Subordinate Voting Shares ) ) - Repurchases of Preferred Shares ) ) - Net cash used in financing activities ) ) ) Effect of exchange rate changes on cash ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ The accompanying notes are an integral part of these financial statements. FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands of US dollars, except share and per share amounts) 1. Description of the business FirstService Corporation (the “Company”) is a provider of real estate-related services to the commercial, institutional and residential markets in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Property Management and Property Services.The Company operates as Colliers International within CRE; FirstService Residential Management, American Pool Enterprises and various regional brands within Residential Property Management; and several franchise and contractor network brands within Property Services. 2. Summary of significant accounting policies The preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.The most significant estimates are related to the determination of fair values of assets acquired and liabilities assumed in business combinations, recoverability of goodwill and intangible assets, estimated fair value of contingent consideration related to acquisitions, recoverability of deferred income tax assets, quantification of uncertain tax positions and the collectability of accounts receivable. Actual results could be materially different from these estimates. Significant accounting policies are summarized as follows: Basis of consolidation The consolidated financial statements include the accounts of the Company, its majority-owned subsidiaries and those variable interest entities where the Company is the primary beneficiary.Where the Company does not have a controlling interest but has the ability to exert significant influence, the equity method is used.Inter-company transactions and accounts are eliminated on consolidation. Cash and cash equivalents Cash equivalents consist of short-term interest-bearing securities, which are readily convertible into cash and have original maturities at the date of purchase of three months or less. Restricted cash Restricted cash consists of cash over which the Company has legal ownership but is restricted as to its availability or intended use, including funds held on behalf of clients and franchisees. Inventories Inventories are carried at the lower of cost and market.Cost is determined using the weighted average method.Work-in-progress inventory relates to real estate project management and appraisal projects in process and are accounted for using the percentage of completion method. Fixed assets Fixed assets are carried at cost less accumulated depreciation.The costs of additions and improvements are capitalized, while maintenance and repairs are expensed as incurred.Fixed assets are reviewed for impairment whenever events or circumstances indicate that the carrying value of an asset group may not be recoverable.An impairment loss is recorded to the extent the carrying amount exceeds the estimated fair value of an asset group.Fixed assets are depreciated over their estimated useful lives as follows: Buildings 20 to 40 years straight-line Vehicles 3 to 5 years straight-line Furniture and equipment 3 to 10 years straight-line Computer equipment and software 3 to 5 years straight-line Leasehold improvements term of the lease to a maximum of 10 years Investments in securities The Company classifies investments in securities under the caption “other assets”.Investments in equity securities are accounted for using the equity method or cost method.The equity method is utilized where the Company has the ability to exercise significant influence on the investee.Realized gains or losses and equity earnings or losses are recorded in other (income) expense.Equity securities, including marketable equity securities as well as those accounted for under the equity method and cost method, are regularly reviewed for impairment based on both quantitative and qualitative criteria that include the extent to which cost exceeds fair value and the duration of the market decline, the Company’s intent and ability to hold until forecasted recovery, and the financial health and near term prospects for the issuer.Other-than-temporary impairment losses on equity securities are recorded in earnings. Financial instruments and derivatives Derivative financial instruments are recorded on the consolidated balance sheets as other assets or other liabilities and carried at fair value.From time to time, the Company may use interest rate swaps to hedge a portion of its interest rate exposure on long term debt.Hedge accounting has been applied and the swaps are carried at fair value on the consolidated balance sheets, with gains or losses recognized in earnings.The carrying value of the hedged item is adjusted for changes in fair value attributable to the hedged interest rate risk; the associated gain or loss is recognized currently in earnings.If swaps are terminated and the underlying item is not, the resulting gain or loss is deferred and recognized over the remaining life of the underlying item using the effective interest method. Fair value The Company uses the fair value measurements framework for financial assets and liabilities and for non-financial assets and liabilities that are recognized or disclosed at fair value on a non-recurring basis.The framework defines fair value, gives guidance for measurement and disclosure, and establishes a three-level hierarchy for observable and unobservable inputs used to measure fair value.An asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement.The three levels are as follows: Level 1 – Quoted prices (unadjusted) in active markets for identical assets or liabilities Level 2 – Observable market-based inputs other than quoted prices in active markets for identical assets or liabilities Level 3 – Unobservable inputs for which there is little or no market data, which requires the Company to develop its own assumptions Financing fees Financing fees related to the revolving credit facility, Senior Notes and Convertible Debentures are deferred and amortized to interest expense using the effective interest method. Goodwill and intangible assets Goodwill represents the excess of purchase price over the fair value of assets acquired and liabilities assumed in a business combination and is not subject to amortization. Intangible assets are recorded at fair value on the date they are acquired.Indefinite life intangible assets are not subject to amortization.Where lives are finite, they are amortized over their estimated useful lives as follows: Customer lists and relationships straight-line over 4 to 20 years Franchise rights by pattern of use, currently estimated at 2.5% to 15% per year Trademarks and trade names straight-line over 5 to 35 years Management contracts and other straight-line over life of contract ranging from 2 to 15 years Brokerage backlog as underlying brokerage transactions are completed The Company reviews the carrying value of finite life intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset group may not be recoverable from the estimated future cash flows expected to result from their use and eventual disposition.If the sum of the undiscounted expected future cash flows is less than the carrying amount of the asset group, an impairment loss is recognized.Measurement of the impairment loss is based on the excess of the carrying amount of the asset group over the fair value calculated using discounted expected future cash flows. Goodwill and indefinite life intangible assets are tested for impairment annually, on August 1, or more frequently if events or changes in circumstances indicate the asset might be impaired, in which case the carrying amount of the asset is written down to fair value. Impairment of goodwill is tested at the reporting unit level.The Company has eight reporting units determined with reference to business segment, customer type, service delivery model and geography.Impairment is tested by first assessing qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount.Where it is determined to be more likely than not that its fair value is greater than its carrying amount, then no further testing is required.Where the qualitative analysis is not sufficient to support that the fair value exceeds the carrying amount then a two-step goodwill impairment test is performed.In the first step, the reporting unit’s carrying amount, including goodwill, is compared to the estimated fair value of the reporting unit.The fair values of the reporting units are estimated using a discounted cash flow approach. The fair value measurement is classified within Level 3 of the fair value hierarchy. If the carrying amount of the reporting unit exceeds its fair value, then a second step is performed to measure the amount of impairment loss, if any.Certain assumptions are used to determine the fair value of the reporting units, the most sensitive of which are estimated future cash flows and the discount rate applied to future cash flows. Changes in these assumptions could result in a materially different fair value. Impairment of indefinite life intangible assets is tested by comparing the carrying amount to the estimated fair value on an individual intangible asset basis. Non-controlling interests Non-controlling interests (“NCI”) are redeemable securities and accordingly, the NCI is recorded at the greater of (i) the redemption amount or (ii) the amount initially recorded as NCI at the date of inception of the minority equity position.This amount is recorded in the “mezzanine” section of the balance sheet, outside of shareholders’ equity.Changes in the NCI amount are recognized immediately as they occur. Revenue recognition and unearned revenues (a) Real estate brokerage operations Commission revenues from real estate leasing transactions are recognized once performance obligations under the commission arrangement are satisfied.Terms and conditions of a commission arrangement include execution of the lease agreement and satisfaction of future contingencies such as tenant occupancy.In most cases, a portion of the commission is earned upon execution of the lease agreement, with the remaining portion contingent on a future event, typically tenant occupancy; revenue recognition for the remaining portion, contingent on occupancy, is deferred until all contingencies are satisfied. Commission revenues from sales brokerage transactions are recognized at the time the service has been provided and the commission becomes legally due, except when future contingencies exist.In most cases, close of escrow or transfer of title is a future contingency, and accordingly, revenue recognition is deferred until this contingency is satisfied. (b) Franchisor operations The Company operates several franchise systems within its Property Services segment.Initial franchise fees are recognized when all material services or conditions related to the sale of the franchise have been performed or satisfied.Royalty revenues are recognized based on a contracted percentage of franchisee revenues, as reported by the franchisees.Revenues from administrative and other support services, as applicable, are recognized as the services are provided. (c) Service operations other than real estate brokerage and franchisor operations Revenues are recognized at the time the service is rendered.Certain services including but not limited to real estate project management and appraisal projects in process, are recognized on the percentage of completion method, in the ratio of actual costs to total estimated contract costs.In cases where anticipated costs to complete a project exceed the revenue to be recognized, a provision for the additional estimated losses is recorded in the period when the loss becomes apparent.Amounts received from customers in advance of services being provided are recorded as unearned revenues when received. Stock-based compensation For equity classified awards, compensation cost is measured at the grant date based on the estimated fair value of the award.For liability classified awards, the fair value of the award is measured each period it is outstanding and changes in fair value are recorded as compensation expense.The related stock option compensation expense is allocated using the graded attribution method. Notional value appreciation plans Under these plans, subsidiary employees are compensated if the notional value of the subsidiary increases.Awards under these plans generally have a term of up to ten years and a vesting period of five years.The increase in notional value is calculated with reference to growth in earnings relative to a fixed threshold amount plus or minus changes in indebtedness relative to a fixed opening amount.If an award is subject to a vesting condition, then graded attribution is applied to the intrinsic value.The related compensation expense is recorded in selling, general and administrative expenses and the liability is recorded in accrued liabilities. Foreign currency translation Assets, liabilities and operations of foreign subsidiaries are recorded based on the functional currency of each entity.For certain foreign operations, the functional currency is the local currency, in which case the assets, liabilities and operations are translated at current exchange rates from the local currency to the reporting currency, the US dollar.The resulting unrealized gains or losses are reported as a component of accumulated other comprehensive earnings.Realized and unrealized foreign currency gains or losses related to any foreign dollar denominated monetary assets and liabilities are included in net earnings. Income tax Income tax has been provided using the asset and liability method whereby deferred income tax assets and liabilities are recognized for the expected future income tax consequences of events that have been recognized in the consolidated financial statements or income tax returns.Deferred income tax assets and liabilities are measured using enacted income tax rates expected to apply to taxable income in the years in which temporary differences are expected to reverse, be recovered or settled.The effect on deferred income tax assets and liabilities of a change in income tax rates is recognized in earnings in the period in which the change occurs.A valuation allowance is recorded unless it is more likely than not that realization of a deferred income tax asset will occur based on available evidence. The Company recognizes uncertainty in tax positions taken or expected to be taken in a tax return by recording a liability for unrecognized tax benefits on its balance sheet.Uncertainties are quantified by applying a prescribed recognition threshold and measurement attribute. The Company classifies interest and penalties associated with income tax positions in income tax expense. Business combinations All business combinations are accounted for using the purchase method of accounting.Transaction costs are expensed as incurred. The fair value of the contingent consideration is classified as a financial liability and is recorded on the balance sheet at the acquisition date and is re-measured at fair value at the end of each period until the end of the contingency period, with fair value adjustments recognized in earnings.However, if the contingent consideration includes an element of compensation to the vendors (i.e. it is tied to continuing employment or it is not linked to the business valuation), then the portion of contingent consideration related to such element is treated as compensation expense over the expected employment period. 3. Acquisitions 2012 acquisitions: The Company completed five individually insignificant acquisitions, two in the CRE segment, two in the Residential Property Management segment and one in the Property Services segment.In the CRE segment, the Company acquired assets and select liabilities of Colliers International UK plc (in administration) (“CI UK”) and a regional firm operating in Victoria, Australia. These acquisitions expanded the CRE segment’s geographic presence to new markets, including the United Kingdom, Ireland, Spain and Victoria, Australia.In Residential Property Management, the acquired firms operate in California and Arizona and expand the Company’s service offering in existing markets.In Property Services, the acquired firm operates in Florida and expands the Company’s geographic presence in an existing market. Details of these acquisitions are as follows: Aggregate Acquisitions Current assets $ Long term assets Current liabilities Long-term liabilities Non-controlling interests $ Note consideration $ Cash consideration, net of cash acquired of $419 Acquisition date fair value of contingent consideration Total purchase consideration $ Acquired intangible assets $ Goodwill $ 2011 acquisitions: The Company completed six individually insignificant acquisitions, five in the Residential Property Management segment and one in the CRE segment.In Residential Property Management, the acquired firms operate in North and South Carolina, Vancouver, Las Vegas, Toronto and Minneapolis.The CRE business operates in California.The acquisitions expand the Company’s geographic presence to new and existing markets. Details of these acquisitions are as follows: Aggregate Acquisitions Current assets $ Long term assets Current liabilities Long-term liabilities Non-controlling interests $ Cash consideration, net of cash acquired of $531 $ Acquisition date fair value of contingent consideration Total purchase consideration $ Acquired intangible assets $ Goodwill $ 2010 acquisitions: The Company completed ten individually insignificant acquisitions, five in the CRE segment and five in the Residential Property Management segment.In Residential Property Management, the acquired firms operate in New York City, Nevada, Houston, Calgary and Vancouver.Four of the CRE businesses operate in the US Midwest and one in the Netherlands.Several of these acquisitions expand the Company’s geographic presence to new markets. Details of these acquisitions are as follows: Aggregate Acquisitions Current assets $ Long term assets Current liabilities Long-term liabilities Non-controlling interests $ Note consideration $ Cash consideration, net of cash acquired of $7,636 Acquisition date fair value of contingent consideration Total purchase consideration $ Acquired intangible assets $ Goodwill $ In connection with the acquisition of a Netherlands-based commercial real estate firm completed in November 2010, a long-term liability of $375 related to a defined benefit pension plan was assumed.The plan assets comprise an insurance contract.As of December 31, 2012, the estimated fair value of plan assets and the projected benefit obligation were $5,397 and $5,836, respectively. The assumptions used in determining the projected benefit obligation included a discount rate of 3.3% and salary growth of 2.0%. Acquisition-related transaction costs for the year ended December 31, 2012 totaled $5,032 (2011 - $861; 2010 - $1,158) and were recorded as expense under the caption “acquisition-related items”. In all years presented, the fair values of non-controlling interests were determined using an income approach with reference to a discounted fair cash flow model using the same assumptions implied in determining the purchase consideration. The purchase price allocations of acquisitions resulted in the recognition of goodwill.The primary factors contributing to goodwill are assembled workforces, synergies with existing operations and future growth prospects.For acquisitions completed during the year ended December 31, 2012, goodwill in the amount of $2,214 is deductible for income tax purposes (2011 - $11,441; 2010 - $15,067). The Company typically structures its business acquisitions to include contingent consideration.Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition.The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period.If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil. Unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period.The fair value recorded on the consolidated balance sheet as at December 31, 2012 was $13,000 (see note 18).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is determined based on the formula price and the likelihood of achieving specified earnings levels over the contingency period, and ranges from $12,700 to a maximum of $15,200.The compensation element is recorded on a straight line basis over the contingency period and, as at December 31, 2012 totaled $7,475 (2011 - $3,900), and was recorded in “Other liabilities” on the balance sheet.The estimated range of outcomes related to the compensation element is $10,400 to a maximum of $12,600.These contingencies will expire during the period extending to December 2013.During the year ended December 31, 2012, $5,492 was paid with reference to such contingent consideration (2011 - $1,806; 2010 - $318).In addition, as at December 31, 2012, the Company had recorded in “Accrued liabilities” $658 of consideration payable related to acquisitions where all contingencies had been resolved (2011 - $3,109).During the year ended December 31, 2012, $2,451 was paid with reference to previously resolved contingencies (2011 - nil; 2010 - nil). The acquisitions referred to above were accounted for by the purchase method of accounting for business combinations. Accordingly, the accompanying consolidated statements of earnings do not include any revenues or expenses related to these acquisitions prior to their respective closing dates.The consideration for the acquisitions during the year ended December 31, 2012 was financed from borrowings on the Company’s revolving credit facility and cash on hand. The amounts of revenues and earnings contributed from the date of acquisition and included in the Company’s consolidated results for the year ended December 31, 2012, and the supplemental pro forma revenues and earnings of the combined entity had the acquisition date been January 1, 2010, are as follows: Revenues Net earnings Actual from acquired entities for 2012 $ $ Supplemental pro forma for 2012 (unaudited) Supplemental pro forma for 2011 (unaudited) Supplemental pro forma for 2010 (unaudited) Supplemental pro forma results were adjusted for non-recurring items. 4. Acquisition-related items Acquisition-related expense (income) is comprised of the following: Contingent consideration compensation expense $ $ $ Contingent consideration fair value adjustments Transaction costs Reclassification from accumulated other comprehensive loss - - Settlement of acquisition-related liability - - ) $ $ $ ) Contingent consideration compensation expense and contingent consideration fair value adjustments relate to acquisitions made in the current year as well as acquisitions made in the preceding two years. On March 28, 2012, CI UK entered into an administration process, and as a result the Company’s 29.5% equity investment, held since October 2009, ceased.As such, the company released $2,553 of accumulated other comprehensive loss related to this investment into earnings. The settlement of the acquisition-related liability was related to a potential sales tax liability of an acquired entity over which the statute of limitations lapsed during the year ended December 31, 2010. 5. Other (income) expense (Earnings) loss from equity method investments $ ) $ $ Other-than-temporary impairment of investment - - Other ) ) ) $ ) $ $ During the year ended December 31 2011, as a result of a sustained decline in the market price of the shares of the Company’s investment in Colliers International UK plc, an other-than-temporary impairment charge of $3,092 was recorded in the statement of earnings. 6. Components of working capital accounts December 31, December 31, Inventories Work-in-progress $ $ Finished goods Supplies and other $ $ Accrued liabilities Accrued payroll, commission and benefits $ $ Accrued interest Customer advances Contingent acquisition consideration Other $ $ 7. Other assets December 31, December 31, Equity method investments $ $ Financing fees, net of accumulated amortization of $5,359 (December 31, 2011 - $6,419) Other $ $ 8. Fixed assets December 31, 2012 Accumulated Cost depreciation Net Land $ $
